Citation Nr: 1212943	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than April 18, 2007, for the grant of entitlement to Dependency and Indemnity Compensation (DIC).


WITNESSES AT HEARING ON APPEAL

The appellant and A.S.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to November 1959 and from July 1961 to July 1978.  He died in April 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant and A.S. testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims folder.

The appellant was originally represented by the Colorado Division of Veterans Affairs.  However, the representative withdrew their representation in March 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from December 1956 to November 1959 and from July 1961 to July 1978.  He died on April [redacted], 2006.  The Veteran was not service-connected for any disability during his lifetime.  

The appellant submitted a claim for entitlement to service connection for the cause of the Veteran's death.  She submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation If Applicable).  She also submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the Colorado Division of Veterans Affairs as her representative.  Both forms were signed by the appellant with a date of signing listed as March 28, 2007.  Both of the forms were date stamped as received at the RO on April 18, 2007.  

The appellant also submitted four DD 214s that documented the Veteran's military service.  The appellant's representative had a stamped certification on the back of each of the four DD 214s that certified them to be true copies.  The certifications were also signed by the representative on March 29, 2007.  One of the DD 214s was date stamped as received at the RO on April 18, 2007.

The appellant completed certain blocks on her VA Form 21-534 that provided identifying information about her and the Veteran, his dates of service, and their marriage.  She indicated that she claimed his death was service connected based on Agent Orange exposure.  The appellant left blank a large portion of the claim form, with an annotation of "NA DIC" through most of the uncompleted areas.  This meant the sections were not applicable as she was claiming entitlement to DIC.

The sections of the form that were left blank dealt with information regarding sources of income and net worth.  Section V of the form, in particular, asks for information regarding income of the surviving spouse, with Blocks 26A through 26G asking for specific information regarding Social Security Administration (SSA) benefits.  Two questions inquired as to whether the surviving spouse was receiving SSA benefits based on their own employment and whether the surviving spouse would receive an increase in SSA benefits as a result of the death of the Veteran.  As noted, these were left blank and were annotated "NA DIC".  

The award of DIC benefits is not premised on income or net worth but on whether a service-connected disability is the cause of a veteran's death or substantially contributed to the cause of death.  The financial information is pertinent to claims involving death pension benefits.  Such benefits are not at issue in this case.

The appellant was granted entitlement to service connection for the cause of the Veteran's death in August 2007.  The decision was based on evidence establishing that he had prostate cancer that was related to his death.  The Veteran's military records documented his service in the Republic of Vietnam during the applicable period such that service connection for the prostate cancer could be established on a presumptive basis.

In general, the effective date for the grant of DIC benefits is the first day of the month in which the death occurred if the claim for benefits is received within one year from the date of the veteran's death.  See 38 U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c)(2) (2011).  However, if the claim is received after the one year period, the effective date for the grant of benefits is the date of the claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(c)(2).

The rating decision established the effect date for the grant of benefits as April 18, 2007.  The RO held that this was the date the appellant's claim was received at the RO.  This was beyond the one year period following the Veteran's death.  The rating decision explained that the claim was received more than a year following the Veteran's death.  

The appellant submitted her notice of disagreement (NOD) in May 2008.  She noted that she had completed her claim form on March 28, 2007, and gave it to her representative.  She said this was within the one year period and that she had no control over when the claim was received by VA.  She asked that her benefits be awarded back to the date of the Veteran's death.

She submitted additional information in July 2008.  The appellant provided a detailed listing of actions she had taken after the death of the Veteran.  She detailed her efforts for notification of the Defense Finance and Accounting Service (DFAS) in regard to obtaining Survivor's Benefits Plan (SBP) benefits.  She also related her efforts to obtain needed medical evidence.  Finally, the appellant noted she had prepared her claim for VA benefits with completion of the necessary form and inclusion of the medical evidence approximately two weeks prior to the expiration of the one year period.  

The appellant was issued a statement of the case (SOC) in February 2009.  The SOC provided the regulations relied on by the RO in the denial of the claim.  The SOC also included a discussion for the basis of the continued denial of an earlier effective date.  In short, the RO continued to maintain that the appellant's claim was received beyond the one year period after the Veteran's death.

The Board has cited to the general provisions that govern the establishment of effective dates for DIC claims.  However, there is one additional regulation for consideration that has not yet been addressed by the RO.  Claims filed with the SSA are generally considered to be a claim for VA death benefits and considered to have been received by VA as of the date of receipt by SSA.  See 38 C.F.R. § 3.153 (2011); see also Schoolman v. West, 12 Vet. App. 307 (1999); Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009).  

In her application for benefits, the appellant did not complete the section of the form that asked about SSA benefits.  It appears this information was not provided as the appellant was seeking DIC benefits and information regarding income and net worth was not required.  Thus, based on the lack of information on the VA Form 21-534, it is not clear whether she has submitted a claim to the SSA for such benefits.  

The Veterans Benefits Administration (VBA) Adjudication Procedures Manual Rewrite contains directions for how to proceed in such cases, especially in cases where benefits are awarded from the date of receipt of a claim more than one year after the veteran's death.  M21-1R, Part IV, Subpart iii, Chapter 3, Section A provides instructions to consider 38 C.F.R. § 3.153.  Further, there are instructions for a query to be made to the SSA to determine if an application for benefits was made.  On remand, the appellant must be asked if she has made application to SSA for benefits based on the Veteran's death.  If so, she should be asked to provide evidence of the claim that would include when it was received by SSA.  

If the appellant responds that she has made such a claim but cannot verify the date her claim was received, the RO should contact the SSA and asked for relevant records to establish the date of the SSA claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and ask her if she has submitted claim for SSA benefits based on the Veteran's death.  If she has, she should be asked to submit evidence of when her claim was received by the SSA.

2.  If the appellant responds that she has submitted such a claim but is not able to provide documentation as requested, the RO should contact the SSA to obtain relevant documents to establish when the appellant's claim was received by the SSA.

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the appellant until she is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


